First of all, I wish to
congratulate the President on his election to the
presidency of the General Assembly at its fifty-third
session and to express my sincere belief that under his
leadership this session of the General Assembly will carry
out successfully the tasks that the international community
expects this global forum to deal with.
I would also like to thank Mr. Hennadiy Udovenko
for his work and contribution to the successful completion
of the last session of the General Assembly.
In this period of significant global political and
economic changes, the world needs a modern and
effective United Nations that is capable of dealing with
issues of importance to all of mankind in a proper and
flexible manner. Slovakia believes that the ongoing
process of reform of the United Nations will contribute
substantively to this goal. It gives its full support to the
swift implementation of the reform measures initiated by
the Secretary-General in his basic report on reform.
The Slovak Republic welcomes the proposal to
designate the fifty-fifth session of the General Assembly
as the Millennium Assembly. We expect that the
Millennium Assembly will provide Member States an
opportunity to formulate answers to questions about the
strategic goals of the United Nations for the next
millennium in the field of international peace and security
and economic cooperation. We assume that the report on
the role of the United Nations in the twenty-first century
that the Secretary-General intends to present to the
General Assembly in the year 2000 will provide a
thorough evaluation of the results achieved in specific
areas of United Nations activities.
The Slovak Republic supports a Security Council
reform that would enhance its representative character, its
working methods and the transparency of its work, as
well as preserve the Council?s capability to act promptly.
The reform should result in an adequate representation of
individual regional groups and accommodate a legitimate
claim of the Eastern European regional Group and other
States to a new non-permanent seat in the Security
Council. Let us keep in mind that the number of members
of the Eastern European Group has doubled over the past
few years.
22


Slovakia supports the efforts to reach a consensus on
the reform in the area of United Nations financing,
favouring the principle of capacity to pay. In any case,
much of the tension can be solved through the regular
contributions by Member States to the relevant United
Nations budgets.
The Slovak Republic supports the idea of the
exclusively peaceful use of nuclear energy and is a strong
advocate of unconditional and universal observance of the
Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
and the Comprehensive Nuclear-Test-Ban Treaty (CTBT).
Slovakia actively participates in the Preparatory Committee
for the 2000 sixth Review Conference of the Parties to the
NPT, and in this context fully supports the universality of
the NPT and the CTBT. In March of this year, Slovakia
completed the ratification process of the CTBT. This
confirms our active approach in this area.
We appreciate the highly qualified and objective
expertise of the International Atomic Energy Agency
(IAEA), both in the field of elimination of the nuclear
military threat and the peaceful use of nuclear energy.
Slovakia fully supported the activities of the International
Atomic Energy Agency known as programme “93+2” for
strengthening the effectiveness and improving the efficiency
of the safeguards system. I have the honour to inform the
Assembly that the Board of Governors of the International
Atomic Energy Agency approved at its session in
September the additional protocol to the safeguards
agreement between Slovakia and the International Atomic
Energy Agency. Early entry into force of the additional
protocol will be a high priority for Slovak authorities.
Slovakia pays very close attention to the issue of
landmines. The ratification of the Ottawa Convention is in
the internal legislative process. We believe that the Ottawa
process and the Conference on Disarmament are
complementary. Slovakia — which has experience in
demining devices and technologies, and has capacities in
education and training in mine clearance — would like to
play an active role in the process of the total elimination of
anti-personnel landmines.
In the area of biological weapons, the Slovak Republic
supports improving the verification system of the Biological
Weapons Convention, as well as the elimination of the
illegal transfer of these weapons.
Slovakia supports the efforts of the United Nations
aimed at conflict resolution through the strengthening of
United Nations capacities in the field of preventive
diplomacy, early warning systems and effective use of
United Nations peacekeeping operations. Slovakia?s active
participation in United Nations peacekeeping operations
is proof of our continuing commitment. At present,
Slovakia is participating in three peacekeeping operations,
and it is prepared to provide troops to other missions as
well.
My country supports the United Nations efforts to
strengthen its capacity for rapid deployment of United
Nations peacekeeping forces, especially in further
developing the concept of United Nations stand-by
arrangements, as well as a rapidly deployable mission
headquarters.
In the process of post-conflict peace-building, it is of
the utmost importance that a multifunctional approach in
close coordination with regional institutions and non-
governmental and humanitarian organizations should be
strictly observed.
One of the global problems that poses an ever
increasing threat to humankind is terrorism. Slovakia has
always rejected terrorism and strongly condemns all acts,
methods and practices of terrorism as criminal and
unjustifiable, wherever and by whomsoever committed.
The joint efforts of all States are a vital precondition for
successful fight against this evil.
The year 1998 will witness two important human
rights anniversaries — the fiftieth anniversary of the
adoption of the Universal Declaration of Human Rights
and the fifth anniversary of the World Conference on
Human Rights. Both these events represent an appropriate
framework and provide the impetus for the further
promotion, protection and development of human rights
at the threshold of the twenty-first century.
In a year which will mark two important
anniversaries in the field of human rights, the
Government of the Slovak Republic approved the
country?s accession to the Second Optional Protocol to
the International Covenant on Civil and Political Rights,
which I had the honour to sign on 22 September last.
The Slovak Republic attaches great importance to
international economic cooperation and to the important
role of the Economic and Social Council in this process.
In the framework of regional cooperation, Slovakia
favours respect for the specific needs of individual
regions. We welcome, therefore, the activities of the
23


Economic Commission for Europe aimed at broadening
cooperation with the private business sector and non-
governmental organizations. Slovakia is interested in a more
intensive participation in the development programmes of
the United Nations specialized institutions and is preparing
its own concept of development assistance, whose objective
is to increase Slovakia?s participation in programmes for
developing countries.
The Slovak Republic, as a member of the United
Nations Environment Programme (UNEP) Governing
Council and the United Nations Commission on Sustainable
Development, takes an active approach to issues of
environmental protection and sustainable development.
In accordance with General Assembly resolution
52/201, the Government of the Slovak Republic offered to
host the fourth meeting of the Conference of the Parties to
the Convention on Biological Diversity in Bratislava this
year. In total 169 parties to the Convention took part in the
Conference under the presidency of the Minister of the
Environment of the Slovak Republic. The successful
outcome of the Conference reaffirmed the commitment of
all parties to conserve biological diversity for future
generations. The fact that the Government of the Slovak
Republic hosted that Conference confirms the importance
we attach to the protection of environment and sustainable
development.
As an emerging donor country, Slovakia is
investigating ways of providing humanitarian assistance on
a bilateral basis. A very important element in the process of
humanitarian assistance, especially in crisis regions, is
ensuring the security of humanitarian personnel, and the
Slovak Republic is ready to give its support to all United
Nations measures aimed at reinforcing this security.
The recent twentieth special session of the General
Assembly devoted to countering the world drug problem
together was an important milestone in the joint efforts of
the international community in the fight against drugs. It is
a great achievement that for the first time in history a
consensus was reached between producer and consumer
countries on the need to eliminate the threat of drugs
through parallel and considered action in both priority
areas: decreasing the demand for drugs and decreasing the
production of drugs.
To coordinate drug control activities at the regional
level, the Slovak Republic is ready to secure the
establishment in Bratislava of a regional United Nations
International Drug Control Programme (UNDCP) office
for the countries of Central and Eastern Europe.
We appreciate that the Diplomatic Conference of
Plenipotentiaries on the Establishment of an International
Criminal Court in Rome was successfully completed, and
we believe that in the foreseeable future a permanent
criminal court will be established in order to punish the
most serious crimes against humanity and, moreover, to
prevent them.
We believe that progress in the preparation of an
international legal document on the elimination of nuclear
terrorism will be achieved during this session of the
General Assembly. We also expect further substantial
progress in the discussion on the jurisdictional immunity
of States and State property prepared by the International
Law Commission.
The United Nations contributes not only to the
progressive development of international law and its
codification but also — in particular through its main
judicial authority, the International Court of Justice — to
the peaceful solution of disputes between States in
accordance with international law. The Slovak Republic
has gained its first experience of ICJ proceedings. It
welcomed the Court?s Judgment in the case concerning
the Gabcˇ'kovo-Nagymaros Project, which confirmed the
validity of the treaty between Slovakia and Hungary
concerning the construction and operation of the project
on the Danube. The Slovak Republic is sincerely
interested in the implementation of the Judgment, which
would be based on an agreement with Hungary reached,
if necessary, with the further help of the International
Court of Justice.
An active and effective participation of Slovakia in
the United Nations is one of our foreign policy priorities.
To achieve this objective, Slovakia meets all its
commitments under the United Nations Charter in full and
is consistently intensifying its engagement in all areas of
the United Nations system. The candidature of the Slovak
Republic for a non-permanent seat in the Security Council
for the term 2000-2001 is the logical result of this
approach. I should like to stress that my country, which
belongs to the group of small and medium-sized States,
is prepared to be fully responsible for bearing its fair
share of the global responsibility connected with
membership in the Security Council.
As we approach the third millennium, a considerable
part of humankind is still facing poverty, violence,
24


violations of human rights and the effects of war. The
millions of people on this planet affected look to the
international community, and the United Nations in
particular, with great hope. Whether we will succeed in
reforming the United Nations together into a strong,
politically efficient and financially healthy system that will
be able to meet the expectations of current and future
generations depends on the will and commitment of all of
us.









